UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6072



OZZIE B. HILL,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; NEWBERRY COUNTY; AT-
TORNEY GENERAL OF THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-96-1523-3-18BC)


Submitted:   April 21, 1998                    Decided:   May 4, 1998


Before NIEMEYER and MOTZ, Circuit Judges, HALL, Senior Circuit
Judge


Dismissed by unpublished per curiam opinion.


Ozzie B. Hill, Appellant Pro Se. Robert F. Daley, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Hill v. South Carolina, No. CA-96-1523-3-18BC (D.S.C.
Dec. 5, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2